Citation Nr: 1635095	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-30 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left arm disorder.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1983 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  In addition to VA treatment records from Tallahassee VAMC, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of service connection for a left arm disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of separation and is not otherwise attributable to service.

2.  A May 2000 rating decision denied service connection for headaches; the Veteran did not perfect an appeal of that decision or submit new and material evidence within one year.  

3.  Evidence submitted since the May 2000 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative or redundant of the evidence of record at the time of the prior final denial of headaches, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's headaches began during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
 §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The May 2000 rating decision that denied service connection for cluster headaches is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2000).

3.  Since the May 2000 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

4.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by letter dated in March 2010.  This letter notified the Veteran of the information and evidence needed to substantiate and complete claims for service connection, to include notice of what part of the evidence she should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in September 2010.  Accordingly, the duty to notify has been satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs) are in the claims file and the Veteran was provided with a VA examination in August 2010.  Furthermore, the Veteran's private VA treatment records and lay statements are associated with the claims file.  The Veteran and her representative have not identified any additional available, outstanding records pertinent to this claim.  

Additionally, the Veteran testified at a June 2016 Board hearing.  A Veterans Law Judge (VLJ) who conducts a hearing must fulfill two duties under 38 C.F.R. 
§ 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2016 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the presence of hypertension, both during and after service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection for Hypertension

The Veteran claimed entitlement to service connection for hypertension in a February 2010 claim.  Specifically, the Veteran has claimed that her hypertension manifested during service and that she was taking blood pressure medication throughout service.  

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Board finds that there is a current diagnosis of hypertension.  See August 2010 VA examination.  Thus, the first element of service connection is met.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

However, in this case, there is no chronic disorder during service.  See 38 C.F.R. 
§ 3.303(b).  Hypertension was not noted during service and no characteristic manifestations of hypertension were identified during service.  38 C.F.R. 
§ 3.303(b); Walker, 708 F.3d at 1337-38.  STRs are silent for elevated blood pressure or hypertension.  Although the Veteran reported high blood pressure as of 1991 in a November 1999 Report of Medical History, she also reported that she was no taking any medication.  At the November 1999 Report of Medical Examination, blood pressure and cardiovascular system were normal; blood pressure was noted as 128/89.  Additionally, blood pressure readings during service included the following, which do not show hypertension for VA purposes:  November 1987 - 92/60; October 1988 - 118/78; November 1988 - 100/70; March 1989 - 92/60; May 1990 - 104/64; August 1990 - 100/68; October 1991 - 120/76; January 1994 - 114/79; June 1996 - 124/73; November 1996 - 134/82; November 1999 - 116/70; and February 2000 - 106/74.  Reports of Medical Examination in 1983 and 1991 noted readings of 100/72 and 120/78.  In Reports of Medical History dated in 1983, 1986, and 1998, the Veteran denied high blood pressure.  None of these blood pressure readings are hypertension for VA purposes.  Thus, service connection for a chronic disease noted during service is not warranted.  

Furthermore, the evidence of record indicates that hypertension was not diagnosed within one year of service discharge.  See 38 C.F.R. §§  3.307, 3.309; Shedden, 381 F.3d at 1166-67.  The March 2000 VA examination noted blood pressure of 110/70 and a July 2000 VA treatment report shows blood pressure was 122/76.  Thus, service connection on this basis is also not warranted.

The issue remaining then, is whether the Veteran's hypertension is otherwise related to active service.  The Veteran has asserted that her hypertension is related to service, specifically contending that she had high blood pressure readings in service and took medication which had the effect of lowering blood pressure.  See June 2016 Board hearing transcript, p.4.  Although these statements of being told she has hypertension and taking medication during service are competent, the Board finds that they are outweighed by the evidence contained in the claims file.  Such evidence includes the blood pressure readings showing normal blood pressure and the lack of any indication of a hypertension diagnosis or medication for such.  Furthermore, even at service discharge, the Veteran denied taking medications.  Thus, the Board does not find the Veteran's lay statements in this regard probative.

Moreover, there appears to be a gap of at least nine years between service discharge and the diagnosis of hypertension.  The earliest record showing any notation of elevated blood pressure was in October 2009 during private treatment, nine years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  

Finally, an August 2010 VA examination was conducted regarding the Veteran's hypertension.  She found at the examination that the Veteran had previously been diagnosed with hypertension in 2010.  She noted the Veteran's elevated readings of blood pressure, including her reading of 170/108 at the examination.  She further noted that the Veteran was overweight with no other deformity or distress.  The examiner opined that the Veteran's hypertension was less likely than not related to her service.  Specifically, she reported that the Veteran's STRs did not show any diagnosis of hypertension, elevated blood pressure readings, or any evidence indicating that the Veteran's diagnosis of hypertension may have manifested in service.  The VA examination was based upon a thorough review of the record and a thorough examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The VA examiner provided a supporting explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  The Board thus accords the opinion significant probative value.  Accordingly, service connection on this basis is also not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

New and Material Evidence for Headaches

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-118.

To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In a May 2000 rating decision, the RO denied the Veteran's claim for service connection for headaches.  The RO found that the condition was not chronic during service.  The Veteran filed a notice of disagreement in May 2001.  In June 2001, the RO issued a statement of the case (SOC) addressing the issue.  No substantive appeal, however, was issued.  The decision, therefore, is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110, 3.156(b) (2015).

At the time of the May 2000 rating decision and subsequent SOC, the evidence of record included service treatment records, a VA examination dated March 2000, and VA treatment records.  The STRs noted complaints of headaches, to include on a May 1999 report of medical history.  In the March 2000 VA examination report, the Veteran reported headaches during service and as recent as the prior week.  She was told she had cluster headaches.  The examiner diagnosed cluster headaches, but provided no etiological opinion.  VA treatment records dated in March and April 2001 noted the Veteran reported a history of headaches.  

Evidence added to the record after the May 2000 rating decision includes the Veteran's statements, private treatment records regarding headaches, VA treatment records, and the Veteran's June 2016 Board hearing testimony.  The private treatment records, from Capital Health, are from 2003 and 2004 and note the Veteran's continued headaches.  The VA records also document continued treatment for headaches up through 2010.  At the Veteran's June 2016 Board hearing, she explained that despite a 1998 STR noting it had been 2 years between headaches, she believes it was service when her current chronic headaches started.  She noted that prior to service she had never experienced such headaches, and indicated that since service they had become closer together and more severe.  

The Board finds that new and material evidence has been presented.  The evidence, including the Veteran's June 2016 Board hearing testimony, is new because it was not previously submitted to the VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - here, evidence of continuous headaches during and since service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record it raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.  

Service Connection for Headaches

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

First, there is a present disability as a March 2000 VA examination report and a 2003 private medical record noted diagnoses of cluster headaches, and migraine headaches, respectively.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  Second, there is in-service incurrence of headaches, as the STRs noted reports of headaches in 1987, 1988, and 1991.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  The Veteran also reported headaches in a May 1999 Report of Medical History, although the corresponding Report of Medical Examination noted a normal neurological evaluation.  At the 2016 Board hearing and in various written submissions, the Veteran provided competent statements that she had headaches during active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  The contemporaneous reports corroborate her current statements; thus, the Board finds them significantly credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Third, the Veteran has provided competent and credible testimony, to include at the 2016 Board hearing, that her headaches have continued, on a recurrent basis, since service discharge.  See Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. at 511.  Additionally, her statements are supported by the fact that she filed a claim for service connection and was diagnosed with headaches within one month of service discharge, at a March 2000 VA examination.  At that time, she stated she was not having headaches that day, but had symptoms the prior week.  Accordingly, there is a current disability that began during active service and has continued since that time.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  The Board finds that this supports a finding of service connection for headaches. 

The Board notes that an August 2010 VA examination and opinion were obtained.  The examiner opined that the Veteran's headaches were less likely as not related to service.  The examiner based this opinion as the Veteran was only seen one during service for a diagnosis of cluster headaches.  The examiner did not, however, address the Veteran's lay statements of recurrent headaches, and did not note the Veteran's report of headaches at service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Accordingly, the Board does not accord the opinion any probative value.  

The probative evidence of record, therefore, indicates that the Veteran's headaches had their onset during active military service.  The Board finds that the preponderance of the evidence supports the claim and service connection for headaches is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for hypertension is denied.

New and material evidence has been presented, and the claim of entitlement to service connection for cluster headaches, is reopened.

Service connection for headaches is granted.  


REMAND

Regarding the Veteran's left arm disability, the Veteran contends that while serving she experienced a fatty mass in her left arm that she testified occurred during her time in the military.  See June 2016 Board Hearing, p.7.  The Board notes that the Veteran's post service private treatment records reflect a left arm lipoma which was removed in November 2007.  See October and November 2007 private treatment records, Dr. S.L.  The Board further notes that since such treatment the Veteran's medical records do not reflect any residual disability of the left arm lipoma.  

With regard to an in-service disease or injury, the Board notes that in her November 1999 medical report of retirement from service, the Veteran selected "yes" to the option of whether the Veteran experienced any tumor, growth, cyst or cancer.  Furthermore, at her June 2016 hearing the Veteran stated that her lipoma occurred during service and that she even now had difficulty lifting heavy objects as a result of it, indicating her belief that such was due to service.  The Board therefore finds that, as the record shows evidence of a previously diagnosed disability, in-service notation of such disability and the Veteran's indication that the disability is related to service, a VA examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed left arm disability or left arm disability residuals. The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions rendered.  

Based on the review and the examination, the examiner must render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that each diagnosed current left arm disorder is related to her active service.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


